Citation Nr: 0525090	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).

Procedural history

In April 2002, the RO received the veteran's claims of 
entitlement to service connection for PTSD and prostate 
cancer.  The September 2002 rating decision denied the 
claims.  The veteran disagreed with the September 2002 rating 
decision and initiated the instant appeal.  The appeal was 
perfected by the veteran's timely filing of his substantive 
appeal (VA Form 9) in January 2003.

The Board subsequently remanded both issues in December 2003 
for the purpose of undertaking additional stressor 
verification efforts, ensuring compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), and affording the 
veteran a VA examination regarding his prostate cancer.  

Following the Board's December 2003 remand, the veteran was 
forwarded a VCAA notice letter in February 2004. The veteran 
submitted evidence regarding his in-service stressors.  The 
RO granted service connection for PTSD in a June 2004 rating 
decision.  A 30 percent disability rating was assigned.  The 
veteran subsequently perfected an appeal as to the assigned 
rating.  The veteran failed to report to VA psychiatric 
examinations in July 2002, May 2004, and December 2004.  

With respect to the prostate cancer claim, the record 
reflects that the veteran failed to report for a March 2004 
VA examination which was scheduled pursuant to the Board's 
December 2003 remand. In December 2004, the Board remanded 
the service connection claim for prostate cancer to once 
again schedule the veteran for a VA examination.  The Board 
remand advised the veteran of the potential consequences of 
his continued failure to report for VA examinations.  See 
38 C.F.R. § 3.655 (2004).  The veteran again failed to report 
for a VA examination scheduled for February 2005.  Following 
the veteran's most recent failure to report for a VA 
examination, the RO again denied service connection for 
prostate cancer in an April 2005 supplemental statement of 
the case (SSOC).  The case is now once again before the 
Board.

Other matter

The December 2004 Board decision also denied the veteran's 
claim for an increased rating for his service-connected 
tinnitus.  This issue has therefore been resolved by the 
Board and will be discussed no further herein.


FINDINGS OF FACT

1.  The veteran failed, without good cause or adequate 
reason, to report for VA psychiatric examinations in July 
2002, May 2004, and December 2004, which were scheduled to 
evaluate his service-connected PTSD.

2.  The veteran failed, without good cause or adequate 
reason, to report for VA genitourinary examinations scheduled 
in March 2004 and February 2005.

3.  Competent medical evidence does not reveal that the 
veteran's prostate cancer is causally related to his military 
service or any incident thereof.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for PTSD is denied based on the veteran's failure to 
report for scheduled VA examinations.  38 C.F.R. § 3.655 
(2004).

2.  The veteran's prostate cancer was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service 
connected PTSD, which is currently evaluated as 30 percent 
disabling.  He also seeks service connection for prostate 
cancer.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2000 statement of the case (SOC) and 
the February 2002 and November 2004 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, following the Board's December 2003 
remand, a letter was sent to the veteran in February 2004, 
which was specifically intended to address the requirements 
of the VCAA.  The February 2004 letter from the RO 
specifically notified the veteran that to support a claim for 
service connection, the evidence must show that "[y]ou had 
an injury in military service or a disease that began in or 
was made worse by military service, or that there was an 
event in service which caused injury or disease;" "a 
current physical or mental disability;" and "a relationship 
between your current disability and an injury, disease, or 
event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the February 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including "State or local 
governments, private doctors and hospitals or current or 
former employers."  The veteran was also notified that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the February 2004 letter specifically advised 
the veteran to submit "any other corroborating evidence you 
may have pertaining to alleged stressors experienced during 
your military service" and to "identify the approximate 
dates and places of all medical treatment provided to you 
since service."  To accomplish this goal, the veteran was 
instructed that if "there are records that you'd like us to 
request, please complete and return the enclosed VA Form 21-
4142, "Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA)."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The February 2004 letter included notice that "if there is 
any other evidence or information that you think will support 
your claim, please let us know."  This letter also advised 
the veteran to "[p]lease submit or make us aware of 
additional evidence regarding your appeal."  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the February 
2004 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

The Board is of course cognizant that the February 2004 VCAA 
letter, which was issued pursuant the Board's December 2003 
remand, predated the grant of service connection for PTSD and 
thus the assignment of a disability rating.  This is not a 
fatal defect.  According to VA's General Counsel, the notice 
provisions of VCAA do not apply if, in response to a decision 
on a claim for which VA has already provided the VCAA notice, 
the claimant files a notice of disagreement (NOD) that raises 
new issues.  See VAOPGCPREC 8-2003 (December 22, 2003).  This 
is the situation here.  The veteran's initial claim was for 
service connection for PTSD.  He was provided VCAA notice 
regarding these claims by means of the February 2004 letter.  
In a June 2004 rating decision, service connection was 
granted for PTSD.  

Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claim for an 
increased initial rating for PTSD.  That is, because the 
veteran was provided with adequate VCAA notice in February 
2004 in regard to his initial service connection claim, VA is 
not required to provide additional notice with respect to the 
subsequent "downstream" claim for an increased rating.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claims in September 2002.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that 
following VCAA notice compliance action, the claims were 
readjudicated, and SSOCs were provided to the veteran in 
December 2004 and April 2005.  Thus, any concerns expressed 
by the Court in Pelegrini as to adjudication of the claim 
before issuance of a VCAA notice letter have been rectified 
by the subsequent readjudication of the claim.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA 
treatment records, treatment records from the Mayo Clinic and 
St. Francis Medical Center together with an April 2002 
examination report from a private psychologist, Dr. M.C.  

As noted in the Introduction, the veteran failed to report 
for VA psychiatric examinations in July 2002, May 2004, and 
December 2004.  He also failed to report for VA genitourinary 
examinations scheduled for March 2004 and February 2005.  The 
consequences for the veteran's failure to report for these 
examinations will be discussed in detail below.  Neither the 
veteran nor his attorney has indicated that any other 
pertinent evidence exists which has not already been 
obtained.

The Board also notes that general due process concerns have 
been satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA. 
In light of the veteran's disinclination to fully cooperate 
with the process, all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  Accordingly, the Board will proceed to a 
decision on the merits.

Pertinent Law and Regulations

The pertinent provisions of 38 C.F.R. § 3.159 (2004) 
regarding VA's duty to provide a medical examination or 
obtain medical opinions provides as follows:

In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  



Additionally, 38 C.F.R. § 3.326 (2004) provides: 

(a) Where there is a claim for disability compensation 
or pension but medical evidence accompanying the claim 
is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  This 
paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, 
surviving spouse, parent, or child.  Individuals for 
whom an examination has been scheduled are required to 
report for the examination. 

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination 
report, from any government or private institution may 
be accepted for rating a claim without further 
examination.  However, monetary benefits to a former 
prisoner of war will not be denied unless the claimant 
has been offered a complete physical examination 
conducted at a Department of Veterans Affairs hospital 
or outpatient clinic. 

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.

The consequences of failing to report for a VA examination 
are outlined in 38 C.F.R. § 3.655.  This section provides:

(a) General.  When entitlement or continued entitlement 
to a benefit cannot be established or confirmed without 
a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms "examination" and 
"reexamination" include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim for increase.  
When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied. 

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

Analysis

As noted above, the veteran, apparently acting on advice of 
counsel, has failed to report for multiple VA psychiatric 
examinations which were scheduled to determine the severity 
of his service-connected PTSD.  Various explanations have 
been provided for the veteran's failure to report to VA 
examinations by his attorney.  In a February 25, 2005 letter, 
the attorney argued that the veteran "submitted private 
medical evidence which he believes is sufficient for rating 
purposes.  At this date he has not received notice from the 
Department of Veterans Affairs that his medical evidence is 
inadequate for rating purposes."  The attorney further 
contended that the "veteran is not refusing to attend the 
scheduled VA compensation examination: he is requesting, 
instead, that the VA Regional Office adjudicate the 
previously submitted evidence to determine its adequacy."

As noted in the law and regulations section above, when a 
claimant fails to report for an examination scheduled in 
conjunction with . . . a claim for increase, the claim shall 
be denied.  See 38 C.F.R. § 3.655.  Section 3.655, however, 
is only effective where (1) entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and (2) a 
claimant, without good cause, fails to report for such 
examination, or reexamination.  38 C.F.R. § 3.655(a).  

In the instant case, the veteran, through counsel, argues 
that the private examination report of Dr. M.C. is adequate 
for rating purposes and that he will not attend a VA 
examination until the RO "adjudicates the previously 
submitted evidence to determine its adequacy."  See February 
25, 2005 letter at 2.  Although the veteran and his attorney 
contend that ample evidence exists to decide his increased 
rating claim, determining the adequacy of the evidence is not 
the responsibility of the veteran.  It is the responsibility 
of VA adjudicators, based upon their administrative 
experience and expertise in reviewing many claims of this 
nature, to determine at what point the record is sufficiently 
developed to support a reasonably informed decision.  See 38 
C.F.R. §§ 3.159, 3.326 (2004); see also Shoffner v. Principi, 
16 Vet. App. 208, 213 (2002) [holding that VA has discretion 
to decide when additional development is necessary].  

As provided in 38 C.F.R. § 3.159(c)(4) (2004), VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  To support 
this objective, the regulations further provide that 
"[i]ndividuals for whom an examination has been scheduled 
are required to report for the examination."  38 C.F.R. 
§ 3.326(a) (2004) (emphasis added); see also Wood v. 
Derwinski, 1 Vet. App. 190 (1991) [holding that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence"].  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.  

In this case, the RO has determined (and for reasons 
discussed below, the Board agrees) that the record in this 
case is incomplete.  The RO has attempted to complete the 
record for adjudication purposes by obtaining additional 
medical evidence in the form of a VA psychiatric examination.  
This was is not motivated by any desire to deny the veteran's 
claim or to draw out the appeals process, as the attorney 
impliedly alleges without providing any support for that 
allegation.  Rather, the development of the record is 
mandated by VA regulations and decisions of the Court.  

In this case, additional medical examination of the veteran 
is necessary.  See 38 C.F.R. § 3.159 (2004).  The only 
medical evidence regarding the veteran's psychiatric 
symptomatology is the April 2004 examination report of the 
veteran's private psychologist, Dr. M.C.  Dr. M.C.'s 
examination report revealed severe PTSD symptomatology, 
specifically noting that the veteran experienced intense 
flashbacks at least twice per month, night terror and 
insomnia, social isolation, and poor memory.  Dr. M.C. 
further reported that the veteran experienced marked mood 
disturbance to the point of being "volatile."  He also 
found the veteran to be highly irritable, often exhibiting 
"explosivity" in temperament.  The examiner further noted 
circumultory speech and reported that the veteran exhibited 
some compulsive and obsessive behaviors.

In contrast to the extremely severe symptomatology allegedly 
present and noted in Dr. M.C.'s report, the remainder of the 
evidence of record is completely negative for any complaint 
of or treatment of PTSD (or any psychiatric disability) in 
the almost six decades since the veteran's separation from 
active duty.  Indeed, while private and VA treatment records 
reflect regular treatment for a myriad of other conditions, 
these same records are notably silent regarding PTSD.  The 
report of 
Dr. M.C. thus stands in isolation from the remainder of the 
medical evidence, which is pertinently negative.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].    

The Board believes that a VA examination is necessary to 
resolve this discrepancy; however, as noted above, the 
veteran and his attorney have exhibited no willingness to 
cooperate with VA in this process.  The veteran has already 
been scheduled for three separate VA psychiatric 
examinations.  He has failed to report for each.

The Board is concerned that the veteran and his attorney 
appear to be attempting to manipulate the record so that only 
limited evidence which they evidently believe is supportive 
of the claim can be considered.  This situation is similar to 
that in Wood v. Derwinski, 1 Vet. App. 190 (1991).  In that 
case, as here, the veteran argued that the evidence of 
record, although incomplete in part because of his own 
unwillingness to cooperate with the efforts of the VA to 
develop his case, was sufficient to support a grant.  The 
Court rejected that argument.  See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court.  See 
Bethea v. Derwinski, 252, 254 (1992) [a non-precedential 
Court decision may be cited "for any persuasiveness or 
reasoning it contains"].  In Maged v. West, 
U.S. Vet. App. No. 97-1517 (January 8, 1999), the claimant 
refused to report for VA examination.  The Court 
characterized the appellant's behavior as actively thwarting 
attempts by the VA to obtain the necessary medical evidence 
to adjudicate his claim.  See Maged, slip opinion at 16-17.  
The Court held that the appellant had not shown good cause 
for his refusal to attend a VA examination and affirmed the 
Board's denial of service connection. 

Of particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor." 
See Maged, slip op. at 17-18.  Similar efforts to prevent the 
submission of what the veteran perceives as potentially 
negative evidence appear to be afoot in this case, thus 
suggesting that the veteran and his attorney may have 
something to hide.  

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  It is the responsibility of VA 
to obtain sufficient evidence to render an informed decision 
in a case.  
The Court has impressed upon VA the seriousness of this 
responsibility in cases too numerous to mention.  VA's 
responsibility was both clarified and amplified through the 
enactment of the VCAA.  The efforts of the veteran and his 
attorney to thwart VA's attempts to obtain additional 
evidence therefore run counter to both the jurisprudence of 
the Court and the stated objectives of Congress.

The Board further notes that this is not the first time the 
veteran's attorney has evidently instructed a client not to 
report for VA examination on the basis that the private 
medical evidence by itself was sufficient to decide the 
claim.  In the recently decided case of Kowalski v. 
Nicholson,  19 Vet. App. 171 (2005), the same attorney 
presented similar argument to the affect that a private 
medical examination the veteran had submitted was sufficient 
to adjudicate the claim, without the need to report for VA 
examinations.  The attorney further contended, as here, that 
the veteran need not report to a VA examination until such 
time as VA provided the veteran adequate reasons for their 
determination that the private medical examination was 
inadequate.  The Court specifically rejected this argument, 
noting that there "is no basis for [the veteran's] argument 
that there must be 'compelling reasons' given by VA before an 
initial hearing examination can be scheduled on his behalf . 
. . [t]herefore, the Court holds that the Secretary has the 
authority to schedule a veteran for an examination for 
confirmation purposes without explicitly advising the veteran 
of 'compelling reasons' for the necessity of the 
examination."  See Kowalski, 19 Vet. App. at 178.  

The Court further held that "VA has not only the discretion, 
but in this case, the duty . . . to schedule an examination 
for [the veteran] in order to determine . . . a potential 
rating for any service-connected condition.  [The veteran] 
and his counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  Id. at 180-181.  
These comments would seem to apply to this case as well.   

It is clear that VA has done its utmost to develop the 
evidence with respect to the veteran's claims.  Any failure 
to develop these claims rests with the veteran himself.  It 
is the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board therefore 
concludes that entitlement to an increased rating for PTSD 
cannot be established or confirmed without a current VA 
examination.  The veteran's belief that the private medical 
records were sufficient to adjudicate the claim does not 
represent good cause for his failure to report to multiple VA 
examinations.  See 38 C.F.R. § 3.655(a) (2004); see also 
Kowalski, supra.  

The Board has also considered the remainder of the arguments 
presented in the February 25, 2005 letter from the veteran's 
attorney, which essentially contend that the veteran was 
unable to attend the scheduled VA examinations.  This letter 
specifically stated that:

1) [the veteran] reports that he does not currently have 
the financial means to travel from Boelus, NE to Omaha, 
NE [the site of the scheduled VA examinations].

2) [the veteran] reports that he is from a small town of 
population.  He is not accustom [sic] to driving in a 
city of 336,000 population [the apparent population of 
Omaha].  He has never driven unaccompanied to Omaha, NE.

3) [the veteran] reports that due to numerous medical 
conditions he is not able to drive this distance 
unassisted.

4) [the veteran] reports that due to the time of year 
that this examination is scheduled . . . and the 
uncertain weather conditions he is wary of traveling 
such a distance over unfamiliar roads and in an 
unfamiliar large city.

5) [the veteran] reports that his present personal 
vehicle is unsafe to travel from Boelus, NE to Omaha, 
NE.

6) [the veteran] reports that due to his advanced age he 
is unable to drive to Omaha, NE unassisted.

See February 25, 2005 letter at 1-2.

The attorney claimed that the veteran was not "refusing to 
attend a VA examination, but is not capable for the above 
cited reasons to attend this exam."  Id. at 2.  After 
careful review of the evidence, the Board finds that none of 
the excuses listed above for the veteran's failure to report 
for VA examinations represents "good cause" sufficient to 
avoid a denial of the claim under 38 C.F.R. § 3.655.

The veteran and his attorney have also not submitted a 
scintilla of objective evidence to support their contention 
that the veteran's health and financial situation is so dire 
as to preclude travel to the Omaha VAMC.  The medical 
evidence of record, including that submitted by the veteran's 
private physicians, does not indicate that the veteran is 
housebound or is otherwise unable to travel.
Moreover, it appears that the veteran can travel, including 
to the Omaha VAMC,  when this suits him.  He did report for a 
VA audiological examination at the Omaha VAMC in June 2002.  
He also has received treatment at the Grand Island VAMC on a 
regular basis, including as recently as June 2004.  The Board 
additionally observes that the veteran was able to travel 
from his home for examination at his private psychologist's 
office in North Platte, Nebraska, despite that city being 
some distance from his residence.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's report, as relayed through 
his attorney, that he cannot report for VA examination.  The 
veteran's recent statement is exceedingly suspect in light 
of his past refusal to report for VA examinations, as well as 
his ability to report for medical treatment.  The Board also 
observes that such failure to report appears to be  part of a 
larger pattern of lack of cooperation with VA which has been 
exhibited previously by clients of this attorney.  See 
Kowalski, supra. 

It therefore appears from the record that the veteran and his 
attorney are attempting to pick and choose those examinations 
they will attend and those they will not.  Given that the 
veteran has reported for other VA and private examinations, 
including those at some distance from his home, his recent 
contentions to the effect that he is physically and/or 
financially unable to attend the requested VA examinations 
are lacking in credibility.  Such argument appears to 
constitute no more than further attempt on the part of the 
veteran and his attorney to manipulate the evidence in their 
favor.  

The Board additionally observes that the statement by the 
attorney that the veteran "is not refusing to attend a VA 
examination" is not believable in light of the remainder of 
the record, which makes it clear that refusing to report for 
VA examinations is precisely what the veteran has done over 
the course of several years.  As noted in Kowalski, the 
veteran "and his counsel are expected to cooperate in the 
efforts to adjudicate his claim."  Here, they have not done 
so, and have failed to provide "good cause" for the 
veteran's repeated failure to attend VA examinations.  

In short, for reasons stated above the Board finds that VA 
examination of the veteran was necessary and that the veteran 
failed to report for such examination without providing 
credible good cause for doing so.  Accordingly, under the 
provisions of 38 C.F.R. § 3.655, the Board must deny the 
veteran's claim for an increased rating for this service-
connected PTSD.  The benefits sought on appeal are 
accordingly denied.

2.  Entitlement to service connection for prostate cancer.

The veteran also seeks service connection for prostate 
cancer.  He essentially contends that his condition is the 
result of his exposure to ionizing radiation in the Hiroshima 
area near the end of World War II.  

As with his PTSD claim, the veteran failed to report for 
multiple VA examinations regarding his prostate cancer, 
including examinations requested by the Board in the December 
2003 and December 2004 remands.  The veteran's excuses for 
failing to report for these examinations is congruent with 
that provided in connection with his PTSD claim, namely (1) 
the VA examination was not necessary because the evidence 
already of record was allegedly sufficient to adjudicate the 
claim and (2) the veteran purportedly could not report for VA 
examination in any event because of health and financial 
reasons.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection-radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. 
See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d). Second, service connection can be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a radiogenic disease. Third, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions. See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service. In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2004).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service. Under 38 C.F.R. § 3.311, "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that prostate 
cancer and skin cancer become manifest 5 years or more after 
exposure. 

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2004). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2004).

38 C.F.R. § 3.655

The pertinent law and regulations relating to service 
connection claims are slightly different than those relating 
to increased rating claims.  While 38 C.F.R. § 3.655 requires 
the denial of an increased rating claim when the veteran 
fails without good cause to report for a VA examination, the 
same regulation requires that a service connection claim be 
decided based on the evidence of record.  Accordingly, the 
Board will proceed to adjudicate the veteran's service 
connection claim in the absence of a VA examination, based on 
the evidence of record.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In the instant case, the medical evidence of record contains 
multiple diagnoses of prostate cancer.  Hickson element (1) 
has clearly been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Bord will separately discuss disease and injury.

With respect to in-service disease, there is no evidence of 
prostate cancer in service or within the one year presumptive 
period found in 38 C.F.R. § 3.309(a).  The veteran does not 
appear to so contend.   

With respect to in-service injury, as noted in the Board's 
December 2003 remand, the veteran has alleged that he 
developed prostate cancer as result of exposure to ionizing 
radiation while spending time in the vicinity of Hiroshima 
shortly after the atomic bomb destroyed that city in August 
1945.  However, there is no evidence in his personnel records 
that he served with the occupation forces in the vicinity of 
Hiroshima during his military service.  To the extent that 
the veteran himself contends that he was involved in the 
occupation of Hiroshima (and this does not appear to be the 
case, as he merely indicated that he was in "the vicinity" 
of Hiroshima), his contention carries less weight than the 
pertinently negative service records.  See Forshey, supra.  
Thus, the provisions of 38 C.F.R. §§ 3.309(d) and 3.311 are 
not for application in this case.

Hickson element (2) is therefore not met, and the veteran's 
claim fails on that basis alone.    

Turning to element (3), the Board twice remanded this issue 
for the purpose of obtaining a medical nexus opinion.  
However, as noted above, the veteran failed to report for 
each scheduled examination.  None of the competent medical 
evidence which is now of record has related the veteran's 
prostate cancer to his military service or any aspect or 
incident thereof.  Accordingly, element (3) is also not met, 
and the veteran's claim fails on that basis.    

The only evidence which serves to connect the veteran's 
prostate cancer with military service emanates from the 
veteran and his attorney.  It is now well settled, however, 
that lay persons without medical training, such as the 
veteran and his attorney, are not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2004) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's opinion 
and that of his attorney on medical matters such as nexus are 
accordingly lacking in probative value.

While the Board remanded this case twice to obtain a VA 
examination regarding medical nexus, the veteran failed to 
report for each examination.  As noted in the discussion of 
the veteran's increased rating claim above, neither the 
veteran nor his attorney have shown "good cause" for not 
reporting to such examinations.  The Board is therefore left 
with no competent medical nexus evidence.  As has been 
discussed above, 38 C.F.R. § 3.655 requires that in such 
situations the claim be decided on the evidence of record.  
None of the other evidence of record provides a nexus 
opinion.  Hickson element (3) has accordingly not been met, 
and the veteran's claim also fails on that basis.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.

Service connection for prostate cancer is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


